Citation Nr: 9912563	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-13 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter-in-law



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1951 to February 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) which granted 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 1991); established basic eligibility 
to Dependent's Educational Assistance; determined that the 
appellant had not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death; and denied the claim.  In July 1996, the RO 
authorized payment of nonservice-connected burial benefits to 
the appellant.  In March 1997, the appellant submitted 
notices of disagreement with both the denial of service 
connection for the cause of the veteran's death and the July 
1996 RO determination.  In April 1997, the RO issued a 
statement of the case to the appellant and her accredited 
representative which addressed the issue of service 
connection for the cause of the veteran's death.  In May 
1997, the appellant submitted a substantive appeal from the 
denial of service connection for the cause of the veteran's 
death.  In March 1998, the appellant was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
The appellant has been represented throughout this appeal by 
the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.  
2.  The veteran died in May 1996.  The cause of death was 
certified as an acute myocardial infarction.  

3.  At the time of the veteran's death, service connection 
was in effect for left below the neck of the humerus arm 
amputation residuals.  

4.  Competent evidence attributing the veteran's cause of 
death to active service and/or a service-connected disability 
has not been presented.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the appellant has been awarded benefits under 
38 U.S.C.A. § 1318, service connection for the cause of death 
was denied.  Compensation is paid for service connection for 
the cause of death at the same rate as benefits under 
38 U.S.C.A. § 1318.  However, the benefits that potentially 
flow from each statute are different.  In reality, it is the 
burial benefit that is the issue on appeal.  (See hearing 
transcript.)  The Board views the claim for entitlement to 
the service-connected rate for burial benefit as a lesser-
included issue in the broader issue of service connection for 
the cause of death.  Stated differently, the issue before the 
Board is entitlement to service connection for the cause of 
death including any ancillary benefits.  Mintz v. Brown, 6 
Vet. App. 277, 282 (1994).

It is necessary to determine if the appellant has submitted a 
well-grounded claim for service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that:

[An appellant] claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 
610-611 (1992).  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A 
well-grounded claim is a plausible claim, 
one which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive but only possible 
to satisfy the initial burden of § 
3007(a) [presently enacted as 38 U.S.C.A. 
§ 5107(a) (West 1991)].  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

When an appellant's claim is determined to be not 
well-grounded, the VA does not have a statutory duty to 
assist her in developing the facts pertinent to her claim.  
However, the VA may be obligated under the provisions of 38 
U.S.C.A. § 5103(a) (West 1991) to advise her of the evidence 
needed to complete her application.  This obligation is 
dependent upon the particular facts of the claim and the 
extent to which the Secretary of the VA has advised the 
appellant of the evidence necessary to support a claim for VA 
benefits.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
appellant has not alleged that there are additional relevant 
records which may be incorporated into the record.  She is 
fully aware of the reasons for the denial and the 
deficiencies in the record.  

Service connection for the cause of death may be granted when 
a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the veteran's demise.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and cardiovascular-renal disease including 
hypertension becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

The veteran died in May 1996.  The cause of death was 
certified as acute myocardial infarction.  At the time of the 
veteran's death, service connection was in effect for left 
below the neck of the humerus arm amputation residuals.  

The appellant advances on appeal that the veteran's 
service-connected disability precipitated his fatal 
myocardial infarction.  At his August 1951 physical 
examination for induction, the veteran reported a history of 
high blood pressure.  On examination, the veteran exhibited a 
blood pressure reading of 148/76 mmHg and no cardiovascular 
abnormalities.  The veteran was found to be qualified for 
general service.  In September 1952, the veteran was struck 
by mortar shell fragments and sustained a left shoulder wound 
with injury to the brachial artery and the ulnar nerve.  In 
October 1952, he underwent an above the elbow amputation of 
the left arm.  

A January 1994 hospital summary and associated clinical 
documentation from Hospital Doctor Dominguez conveys that the 
veteran sustained a "brain vascular accident."  VA clinical 
documentation dated in August 1994 reports that the veteran 
had a history of high blood pressure and a cerebrovascular 
accident.  On examination, the veteran exhibited a blood 
pressure reading of 170/90 mmHg.  

In her May 1997 substantive appeal, the appellant advanced 
that I wanted to state that the cause of death was related to 
his service-connected condition.  At the hearing on appeal, 
the appellant testified that the veteran's ultimately fatal 
cardiovascular disability was etiologically related to his 
left arm amputation residuals.  She stated that the veteran 
had been initially diagnosed with high blood pressure in 
approximately 1987.  She clarified that he was initially 
treated for hypertension in approximately 1992 or 1993.  The 
appellant's daughter-in-law testified that she initially 
learned of the veteran's high blood pressure in the 1960's.  
The appellant and the appellant's daughter-in-law both 
acknowledged that they had no medical documentation 
establishing an etiological relationship between the 
veteran's fatal cardiovascular disability and his 
service-connected left arm amputation residuals.  In his 
February 1999 Written Brief Presentation, the national 
accredited representative advanced that "as a result of the 
amputation of the veteran's arm[,] he developed an assortment 
of problems resulting in his demise from cardiac failure."   

The Board has reviewed the probative evidence including the 
appellant's testimony and statements on appeal.  The Board 
observes that the veteran's claims file is devoid of any 
competent evidence establishing that a disability incurred in 
or aggravated by active service either caused or contributed 
substantially or materially to his demise.  There is no 
competent evidence that that his fatal myocardial infarction 
originated during active service; may be presumed to have 
been incurred during active service; or arose secondary to a 
service-connected disability.  There is no competent evidence 
establishing that the veteran's service-connected left arm 
amputation residuals contributed in any manner in bringing 
about his demise.  

Indeed, the appellant's claim is supported solely by the 
accredited representative's statements, the appellant's 
daughter-in-law's testimony, and her own testimony and 
statements on appeal.  While finding that a lay person is 
competent to testify as to events within the scope of her own 
senses, the Court has held that lay assertions as to medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court has 
commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the accredited 
representative, the appellant's daughter-in-law, or the 
appellant is a medical professional.  The assertions that the 
veteran's service-connected left arm amputation residuals 
precipitated his death are not competent and do not establish 
a well-grounded claim.  As the record lacks competent 
evidence establishing that disability incurred in or 
aggravated by active service caused or contributed 
substantially or materially to the veteran's demise, the 
Board concludes that the appellant's claim for service 
connection for the cause of the veteran's death is not 
well-grounded.  Accordingly, the claim is denied.  38 
U.S.C.A. § 5107 (West 1991).  The appellant is informed that 
if she is able to obtain competent evidence attributing the 
veteran's death to active service or a service-connected 
disability, she should petition to reopen her claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

